internal_revenue_service number info release date date uilc cc dom p si 1-cor-106738-00 we are responding to your correspondence requesting information about the corporate status of a taxpayer that had been inactive for many years your letter explained that the taxpayer may wish to reactivate and elect s_corporation status in revproc_98_55 copy enclosed the internal_revenue_service provides relief for certain late s_corporation elections based on the information submitted it appears that you are eligible to use the provisions of this revenue_procedure and receive automatic relief all affected_shareholders must consent to the election please follow the instructions described in sec_4 and send the election to the following service_center internal_revenue_service kansas city service_center p o box stop attn ms s burgess kansas city mo the service_center should notify you within days after form_2553 copy enclosed is filed as to whether the election is accepted and when it will take effect if you fail to receive a letter acknowledging receipt of the election within three months of filing form_2553 please take follow-up action we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures revproc_98_55 form_2553
